HOFFMAN, Presiding Judge,
dissenting.
I respectfully dissent. In setting out the grounds for my dissent herein, I must also state the reasons for my disagreement with the opinion of the Fourth District of this Court in Wireman v. State (1981), Ind.App., 418 N.E.2d 1182 (transfer pending).
The majority, as did the Fourth District in Wireman, finds a lack of substantial compliance with IC 1971, 33-4-5-2 (Burns Code Ed.). I fail to find a workable definition of “substantial compliance” in regard to this statute in either opinion.
The first step in determining whether there has been substantial compliance with statutory procedures is to ascertain the purpose of the statute. “The purpose behind IC 33-4-5-2 is to insure that the method used in selecting the jury is not arbitrary and that it does not result in the systematic exclusion of any group.” Beck v. State (1981), Ind.App., 414 N.E.2d 970, at 972 citing Shack v. State (1972), 259 Ind. 450, 288 N.E.2d 155. In Shack v. State, supra, 259 Ind. at 459-460, 288 N.E.2d at 162, Justice Hunter, writing for the majority, declared:
“Strict random selection is not a requirement. The law requires that the commissioners use some discretion in the selection process. See Harrison v. State (1952), 231 Ind. 147, 106 N.E.2d 912. The major requirement should be that the system of selection is not arbitrary, see Harrison, supra, and complete impartiality should be sought. See, State v. Bass (1936), 210 Ind. 181, 1 N.E.2d 927. Thus, completely random selection is not a requirement as long as the system is impartial and not arbitrary. We should note, however, that the more random the selection process, the less will be the appearance of arbitrariness. Such a goal should be sought.”
See also Owen v. State (1979), Ind., 396 N.E.2d 376. It is clear to me that a method of selection which does not systematically exclude any particular group, and is not arbitrary, is in substantial compliance with the statute. Shack v. State, supra. The mere fact that the procedures utilized in selection of the grand jury did not entirely comport with the statute should not be grounds for dismissal of an indictment absent a showing of prejudice.
In the present case, there is no evidence that any group was systematically excluded. The majority implies that the fact that the jury commissioners, acting individually, selected names from a voter’s registration list which contained the political party affiliation of each listed person, raises a possibil*285ity of a systematic exclusion of members of the opposing party. I do not share in this view. An optimist would presume that a person’s political preferences would have no bearing on a jury commissioner’s performance of his duty. Even the most cynical among us must admit however that the. requirement that the two jury commissioners be of opposing political parties, IC 1971, 33-4-5-1, together with the fact that the names of the potential jurors were placed into the jury box with both commissioners and the clerk present, would foreclose any possibility that members of a political group were systematically excluded from grand jury duty.
I also do not believe that the failure to purge the jury box poses a significant risk to the random selection of the grand jury. Although there is a possibility that some names may appear in the box more than once, there is no indication that this was the result of favoritism or partiality. The jury box contained numerous names. The names were drawn from the box with both jury commissioners and the clerk present. I believe that this procedure, though not ideal, does guarantee the selection of the grand jurors in a random, impartial, and nonpartisan manner.
Because there has been no showing that the procedures utilized in selecting the grand jury systematically excluded any group, or were arbitrary, it must be concluded that there was substantial compliance with the statute. “When a defendant fails to show lack of substantial compliance with statutory requirements, this Court will require a showing of prejudice to the defendant’s rights.” Cross v. State (1979), Ind., 397 N.E.2d 265, 267-268 citing Shack v. State, supra; Leonard v. State (1968), 249 Ind. 361, 232 N.E.2d 882. Hardy has failed to sustain his burden of showing prejudice. I would therefore affirm the conviction.